Title: To Thomas Jefferson from John Syme, 17 February 1793
From: Syme, John
To: Jefferson, Thomas



Dear Sir
Virginia, Rockey Mills, 17th. Feby 1793.

Your Very Freindly attention to Mrs. Barclay, induces Me, to ask the Favor of You, to give the inclos’d, a safer Conveyance, than either  Her, Or Myself can do, and as it Contains Matters of importance, the Obligation Would be greatly added to, by forwarding the Answer, which is speedily wanted. We Experience so Many disapointments by private Oportunitys, that, it is Hop’d, the Freedom will not be taken Amiss.
Not Hearing of Late, of your Farther intintions of resigning, We wish You may alter your Mind, as be assur’d, You Will shortly have, an Addition to the Number of Your Freinds, and particularly some of My Connections. It is said by Gentlemen who Visit your part of the World, They do not like the going on of Things, any More than Yourself. Please Accept, the best Wishes, and Blessings, of all at the retreat and this place, which Concludes me for present, Dear Sir, Your Sincere Freind & Servt.

J Syme

